Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 01, 2019

The Court of Appeals hereby passes the following order:

A19A1156. KYLANA THREATT v. THE STATE.

      In September 2017, Kylana Threatt pled guilty to armed robbery and was
sentenced to 20 years with ten to serve. In May 2018, Threatt filed a motion to modify
the sentence. The trial court denied the motion on October 26, 2018, and Threatt filed
a notice of appeal on December 3, 2018. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Threatt’s notice of appeal, which
was filed 38 days after entry of the trial court’s order, thus is untimely. Accordingly,
we lack jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/01/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.